     Case 1:19-cv-01958-SHR-EB Document 34 Filed 03/08/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MICHAEL MCCLENTON,                   :
    Plaintiff                        :
                                     :            No. 1:19-cv-1958
          v.                         :
                                     :            (Judge Rambo)
JANE DOE (1) MS. RYAN, et al.,       :
    Defendants                       :

                                 ORDER
     AND NOW, on this 8th day of March 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Defendants’ motion for reconsideration (Doc. No. 30) is DENIED; and

     2.    The parties are directed shall complete mediation within sixty (60) days
           of the date of this Order; and

     3.    The parties and the mediator shall promptly notify the Court in writing
           if this case is resolved through mediation.


                                           s/ Sylvia H. Rambo
                                           United States District Judge
